            Case 2:11-cr-00296-WBS Document 1041 Filed 04/07/21 Page 1 of 2


1

2

3

4

5

6

7

8

9
                             UNITED STATES DISTRICT COURT

10
                            EASTERN DISTRICT OF CALIFORNIA

11
     UNITED STATES,                                   Case No. 2:11-cr-00296-1 WBS
12
                                                      ORDER SEALING DOCUMENTS
13                       Plaintiff,
           vs.
14
     MOCTEZUMA TOVAR,
15
                         Defendant.
16

17

18   Pursuant to Local Rules 140 and 141, defendant/movant, MOCTEZUMA TOVAR,
19   requests an Order sealing confidential records submitted in this case.
20         Defendant’s Request is based on HIPPA (42 U.S.C. § 1320d–5(a)(1)) and
21
     various cases finding a compelling need to protect medical privacy: “HIPAA’s stated
22
     purpose of protecting a patient’s right to the confidentiality of his or her individual
23
     medical information is a compelling federal interest. California similarly recognizes
24
     a person’s interest in protecting private medical information. See Dep’t of Motor
25
     Vehicles v. Superior Court, 100 Cal.App.4th 363, 373, 122 Cal.Rptr.2d 504, 511
26
     (Cal.Ct.App.2002).” California v. Crenshaw Mony Life Insurance Company, 318
27
     F.Supp.2d 1015, United States District Court, S.D. (2004).
28
            Case 2:11-cr-00296-WBS Document 1041 Filed 04/07/21 Page 2 of 2


1
           Defendant’s Request is GRANTED.
2
           Exhibits 1 through 7, submitted by defendant in support of his motion to
3
     reduce sentence, 28 U.S.C. section 3582(c)(1)(A), are ordered sealed until further
4
     Order of the Court.
5

6
     IT IS SO ORDERED.
7
     Dated: April 6, 2021
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
